UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1579


XITENG LIU,

                  Plaintiff - Appellant,

             v.

UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES, Texas
Service Center,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cv-03255-CMC)


Submitted:    February 4, 2009              Decided:   March 16, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Widener, MCNAIR LAW FIRM, P.A., Columbia, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, Marvin J. Caughman, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Xiteng Liu appeals a district court order adopting the

magistrate judge’s report and recommendation and granting the

United    States      Citizenship     and    Immigration    Services’          (“USCIS”)

motion to dismiss his complaint seeking an order directing the

USCIS to grant him authorization for optional practical training

(“OPT”), see 8 C.F.R. § 214.2(f)(10)(ii) (2006), for a certain

period of time and to award him monetary damages for mental

relief,      living    expenses      and    medical    expenses.         The    district

court adopted the magistrate judge’s report and recommendation

finding it did not have jurisdiction.                     Finding no reversible

error, we affirm.

               This court reviews de novo the district court order

granting a motion to dismiss for failing to state a claim and

for lack of jurisdiction.                  Sucampo Pharms., Inc. v. Astellas

Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006).                          We find Liu

failed to state a claim insofar as he sought an order compelling

the    USCIS    to    extend   his    OPT.       The   decision    from        which   Liu

originally sought relief was essentially withdrawn by the USCIS

when    it   granted     Liu   OPT.        Thus,   his   claim     was    moot.        The

district court did not have the authority to compel the USCIS to

modify the decision to grant OPT beyond what was authorized by

regulation.      See 5 U.S.C. § 706(1), (2) (2006).



                                             2
           The district court correctly found it did not have

jurisdiction   to    consider    Liu’s     claim   for    monetary    damages.

Under the Federal Tort Claims Act (“FTCA”), the United States

may be liable for tort claims in the same manner and to the same

extent as a private individual under the circumstances.                   See 28

U.S.C. § 2674 (2006).         It is incumbent upon the claimant to

exhaust his claim with the agency prior to bringing a suit in

district court.     28 U.S.C. § 2675(a) (2006).           Failure to exhaust

administrative remedies must result in dismissal of the lawsuit

for want of jurisdiction.       Plyler v. United States, 900 F.2d 41,

42 (4th Cir. 1990).         A court may “not read futility or other

exceptions into statutory exhaustion requirements where Congress

has provided otherwise.”        Booth v. Churner, 532 U.S. 731, 741

n.6 (2001); see also Indus. Constructors Corp. v. U.S. Bureau of

Reclamation,   15    F.3d    963,   968    (10th   Cir.     1994)    (futility

argument rejected for FTCA claim).

           Accordingly, we affirm the district court order.                   We

dispense   with     oral    argument   because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                       3